Name: Commission Decision 2514/76/ECSC of 30 September 1976 implementing Decision 528/76/ECSC on the Community system of measures by Member States in aid of the coal industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-10-23

 Avis juridique important|31976S2514Commission Decision 2514/76/ECSC of 30 September 1976 implementing Decision 528/76/ECSC on the Community system of measures by Member States in aid of the coal industry Official Journal L 292 , 23/10/1976 P. 0001 - 0033 Greek special edition: Chapter 08 Volume 1 P. 0140 Spanish special edition: Chapter 12 Volume 2 P. 0137 Portuguese special edition Chapter 12 Volume 2 P. 0137 ++++ ( 1 ) OJ N L 63 , 11 . 3 . 1976 , P . 1 . COMMISSION DECISION 2514/76/ECSC OF 30 SEPTEMBER 1976 IMPLEMENTING DECISION 528/76/ECSC ON THE COMMUNITY SYSTEM OF MEASURES BY MEMBER STATES IN AID OF THE COAL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION 528/76/ECSC OF 25 FEBRUARY 1976 ON THE COMMUNITY SYSTEM OF MEASURES BY MEMBER STATES IN AID OF THE COAL INDUSTRY ( 1 ) , AND IN PARTICULAR ARTICLE 17 THEREOF , HAVING CONSULTED THE COUNCIL , WHEREAS DECISION 528/76/ECSC EMPOWERS THE COMMISSION TO AUTHORIZE , SUBJECT TO THE CONDITIONS THEREIN SET OUT , FINANCIAL MEASURES BY MEMBER STATES IN AID OF THE COMMUNITY COAL INDUSTRY ; WHEREAS DECISION 528/76/ECSC THEREFORE PROVIDES THAT MEMBER STATES MUST NOTIFY THE COMMISSION BY 1 NOVEMBER OF ANY GIVEN YEAR OF FULL PARTICULARS OF THE FINANCIAL MEASURES PLANNED FOR THE FOLLOWING YEAR AND THE REASONS THEREFOR AND SCOPE THEREOF ; WHEREAS TO ENSURE THAT THE COMMUNICATIONS IN QUESTION ARE COMPARABLE AND TO EXPEDITE THE ASSEMBLING AND CHECKING OF THIS INFORMATION , IT IS DESIRABLE THAT A COMMON FRAMEWORK FOR PRESENTING IT SHOULD BE SET UP , HAS ADOPTED THIS DECISION : ARTICLE 1 THE INFORMATION PROVIDED FOR UNDER ARTICLE 2 OF DECISION 528/76/ECSC SHALL BE NOTIFIED IN THE FORMS SHOWN IN ANNEXES 1 TO 12 HERETO , BEARING IN MIND THE EXPLANATORY NOTES IN ANNEX 13 . ARTICLE 2 AT THE REQUEST OF ONE OR MORE MEMBER STATES , THE COMMISSION MAY AUTHORIZE SIMPLIFICATIONS OF THE COMMUNICATION PROCEDURE . ARTICLE 3 THE MATERIAL OBTAINED OR COMPILED BY THE NATIONAL AUTHORITIES IN IMPLEMENTING THIS DECISION SHALL BE CENTRALIZED IN THE NATIONAL DEPARTMENTS AND HELD AT THE DISPOSAL OF THE COMMISSION AT ALL TIMES . ARTICLE 4 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 30 SEPTEMBER 1976 . FOR THE COMMISSION HENRI SIMONET VICE-PRESIDENT ANNEXES : SEE O.J . N L 292 OF 23 . 10 . 76